Citation Nr: 0723227	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-35 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1, 1966, to 
December 26, 1969.  He also had 3 years, 10 months, and 3 
days of active service prior to April 1, 1966, and he served 
in the Air National Guard from November 1985 to September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appellant testified at a hearing at the RO in August 2004 
and at a video conference hearing before the undersigned 
Veterans Law Judge (VLJ) in May 2006.  The appellant's case 
was remanded to the RO for additional development in July 
2006.  The case is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1995; according to his 
death certificate, the immediate cause of death was 
ventricular fibrillation.  Myocardial infarct, old and large 
left ventricular infarct, and marked occlusive coronary 
artery disease were underlying causes that contributed to his 
death.  Left ventricular hypertrophy was noted to be a 
significant condition contributing to death but not resulting 
in the underlying cause.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  No disease contributing to the veteran's death is 
attributable to his period of active military service.


CONCLUSION OF LAW

The cause of the veteran's death was not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She asserts that her 
husband had a heart disability during service, which was 
never diagnosed by military doctors. 

The veteran died on September [redacted], 1995.  His certificate of 
death lists the immediate cause of death as ventricular 
fibrillation.  Myocardial infarct, old and large left 
ventricular infarct, and marked occlusive coronary artery 
disease were underlying causes that contributed to his death.  
Left ventricular hypertrophy was noted to be a significant 
condition contributing to death but not resulting in the 
underlying cause.  

The veteran's service medical records (SMRs) are negative for 
any reference to treatment for or a diagnosis of any heart 
disability.  The veteran's December 1969 separation 
examination noted that the veteran suffered from 
angioneurotic edema due to penicillin.  (Angioedema is large 
circumscribed area of subcutaneous or mucosal edema of sudden 
onset...frequently as an allergic reaction to food or drugs.  
See Stedman's Illustrated Medical Dictionary 80 (27th ed. 
2000).)  Other SMRs document that the veteran was allergic to 
penicillin.  

Associated with the claims file is a copy of a September 1995 
autopsy report and an October 1995 letter from the coroner.  
The autopsy report revealed that the veteran had marked 
generalized calcific coronary atherosclerosis with 
cardiomegaly and left ventricular hypertrophy with myocardial 
fiber hypertrophy and lymphocytic vasculitis of the right 
coronary artery.  The report noted that there was an old 
large left ventricular myocardial infarct and superimposition 
of early subendocardial and myocardial infarcts, and the left 
ventricular papillary muscles showed old and early infarcts.  
The report concluded that the veteran succumbed to the 
myocardial and the papillary muscular infarcts with 
subsequent myocardial failure and acute pulmonary edema and 
death.  The coroner reported that the veteran collapsed while 
exiting the cab of his truck and resuscitation efforts did 
not result in any improvement.  The coroner said the 
appellant reported a permanent amount of coronary artery 
disease in the veteran's family.  He noted that two days 
prior to death, the veteran complained of fatigue and 
"flu," but no chest pain, according to the veteran's 
spouse.  The autopsy revealed marked generalized focally 
calcific occlusive coronary artery disease, cardiomegaly, 
left ventricular hypertrophy, a large old left ventricular 
myocardial infarct, an early acute myocardial infarct 
superimposed on the old one, and acute pulmonary edema.  The 
death was ruled secondary to natural causes due to 
ventricular fibrillation and rather extensive cardiac 
disease.  

The appellant testified at a hearing at the RO in August 
2004.  The appellant testified that the veteran did not seek 
any treatment for a heart disability while serving in the 
National Guard.  She said the veteran never complained of 
chest pain or palpitations related to coronary artery disease 
during the veteran's period of active duty or during his 
periods of reserve duty, such as active duty for training.  
The appellant testified that she felt that the veteran's 
heart abnormality manifested during his period of service 
with the Air National Guard because the death certificate 
said that the heart disease had been present for ten years 
prior to the veteran's death.  She said that the veteran was 
on a period of active duty for training the weekend before he 
died.  She said the veteran told her that he failed the 
walking part of a physical examination during that period of 
active duty for training and that he would have to retake the 
test during his next period of training.  She said the 
veteran was allergic to penicillin and flu shots.  She said 
he was not treated by any private physicians.  She said she 
felt that the veteran's death could have been prevented if he 
had been diagnosed earlier.  

The appellant testified at a video conference hearing in May 
2006.  The appellant testified that the veteran did not 
complain of any heart problems during his weekend drills, 
active duty for training, or period of active duty.  She said 
he never complained of chest pains or palpitations related to 
coronary artery disease.  She reported that the veteran had 
never been diagnosed with hypertension.  She said the veteran 
did not pass the walking part of his last physical 
examination taken during a weekend drill.  She testified that 
during the veteran's life she was not aware that he had any 
heart problems or abnormalities.  She said the veteran died 
the week after he served on a weekend of training.  She said 
the veteran's physical examinations were only performed by 
military and never by a family physician.  She said a few 
days prior to the veteran's death he told her he was not 
feeling well.  She reported that he did not mention shortness 
of breath as one of his symptoms.  She also reported that the 
veteran worked as a truck driver and his employment physical 
did not reveal any heart disability.  She concluded that the 
veteran had a heart disability for ten years prior to his 
death and that the Guard unit continually let the veteran re-
enlist.  She said he should not have been re-enlisting if he 
had a heart disability.  She testified that it was possible 
that the veteran had symptoms related to his heart disability 
during his military service but never reported them because 
he did not want to be forced out of the military.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active military service, or 
which was proximately due to or the result of a service-
connected condition, was either a principal or contributory 
cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.312(a) (2006).  For a 
service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Active military service includes active duty, such as the 
veteran had up to December 1969, and any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002).  Active 
military service also includes any period of inactive duty 
training during which the individual was disabled or died 
from an acute myocardial infarction, a cardiac arrest or a 
cerebrovascular accident occurring during such training.  Id.  

As indicated above, the death certificate lists the immediate 
cause of death as ventricular fibrillation.  Myocardial 
infarct, old and large left ventricular infarct, and marked 
occlusive coronary artery disease were underlying causes that 
contributed to his death.  Left ventricular hypertrophy was 
noted to be a significant condition contributing to death but 
not resulting in the underlying cause.  Service medical 
records are negative for any evidence of any heart 
disability.  The appellant testified that the she was not 
aware that the veteran had had any heart disability and she 
said the veteran never sought treatment for any heart 
disability.  There is no medical evidence suggesting a 
relationship between the veteran's cause of death from 
ventricular fibrillation and his periods of service.  

Although the appellant contends that the veteran had a heart 
disability which existed in service and was never diagnosed, 
there is no indication, and she does not contend, that she 
has any education, training, or experience that would make 
her competent to render medical opinions concerning 
etiological relationships.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  

In short, there is no competent evidence of any heart 
disability in service.  There is no medical evidence to 
indicate that the veteran's cause of death from ventricular 
fibrillation is related to his periods of service.  Absent 
evidence showing that the veteran's heart disability was 
incurred in or aggravated by active military service, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  Although the appellant 
asserts that the veteran no doubt had heart disease even 
while enrolled as a member of the National Guard, there is no 
suggestion in the record that the veteran experienced any 
injury during active duty for training or inactive duty 
training, or that he experienced an acute myocardial 
infarction or cardiac arrest during a period of inactive duty 
training.  38 U.S.C.A. § 101(24).  There is likewise no 
indication that any heart disease underwent any worsening 
during a period of active duty for training.  In fact, the 
veteran, according to the appellant, never complained of any 
such problem.

In reaching the conclusion that service connection for the 
cause of death is not warranted, the Board finds that 
application of the evidentiary equipoise rule is not 
warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  The 
absence of competent evidence linking service-connected 
disability to the veteran's cause of death preponderates.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The appellant was notified of the evidence/information 
required to substantiate her claim in July 2006.  She was 
informed of the elements to satisfy in order to establish 
service connection for the cause of the veteran's death.  The 
appellant was informed of the evidence VA was responsible for 
obtaining and of the evidence the appellant was responsible 
for obtaining.  Additionally the appellant was informed of 
the elements to satisfy in order to establish benefits for 
the cause of the veteran's death by way of the September 2004 
statement of the case (SOC) and the February 2007 
supplemental statement of the case (SSOC).  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the content-
complying notice to which [s]he [was] entitled."  Pelegrini 
v. Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records.  The autopsy report and a 
letter from the coroner were associated with the claims file.  
The appellant has not alleged that there is any outstanding 
evidence that would support her contention that service 
connection for the cause of the veteran's death should be 
granted.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for the cause of the veteran's death, 
the Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2006).  In this case, there is no indication 
that the veteran suffered an event or injury or disease in 
service.  As noted above, angioneurotic edema is a syndrome 
of swelling in the deep layers of the skin often caused by an 
allergic reaction and is unrelated to the heart.  
Additionally, even the appellant has indicated that the 
veteran appeared not to have had any heart problem during any 
reserve training or drill period.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


